Seymour, J.
This is a motion in error brought to' the Superior Court, seeking to reverse a judgment rendered by the City Court of Meriden, and is reserved for our advice.
The action was assumpsit for money had and received, brought by Lewis, who resided in Meriden, against Hull of Saybrook. Lewis sues in his own name as assignee of one Orrin Warner, of East Haddam. It is conceded that the cause of action did not arise in Meriden.. The judgment of the city court was in favor of the plaintiff, and the first point made by the defendant’s counsel is, that because the cause of action did not arise in Meriden the city court had no jurisdiction of the cause. This depends upon the 20th section of the charter of the city, which section, so far as relates to this subject, is as follows:
“ There shall be holden in said city, on the first Monday of every month, a city court, commencing at two o’clock in the afternoon of said day; said court shall have power to adjourn from time to time, and shall have cognizance of all civil cases except as, hereinafter provided; provided, either party live within the limits of the town of Meriden. Said city court shall have jurisdiction of all suits in equity, except for relief against any judgment rendered by, or against any cause pending in, the Superior Court, and may inquire into the facts itself, or by a committee, and may proceed to final judgment and decree, and enforce the same, according to the rules of equity, provided, the cause of action or proceeding in equity originated, and one or both of the parties reside, within’ the limits of said town of Meriden, and the premises in question, in cases of foreclosure, or proceedings relating to real estate,shall be situated within said town.”
*119Ye think the proviso that the cause of action shall arise within the city extends only to the particular clause with which it is connected, to wit, the clause relating to suits in equity, and that jurisdiction in ordinary civil actions at law is not subject to that limitation. We are aware that this construction, in connection with our recent statute enabling assignees of rights to sue in their own names, gives an extensive jurisdiction, and one perhaps liable to abuse. But it is to be observed that justices of the peaee have a jurisdiction equally unlimited by the question where the cause of action arises, dependent, within certain amounts in demand, wholly upon residence of parties, and such being the rule as to. civil actions at law before justice courts, it is reasonable to conclude that the legislature adopted a similar rule for city courts. In relation to suits in equity, jurisdiction is withheld from justices of the peace, and for reasons readily understood is more sparingly conferred upon city courts than jurisdiction at law.
The defendant also claims that he is not liable upon the facts, first, because he did not personally receive the money which the officer collected of Warner on the execution. But the officer was Mr. Hull’s agent, and acted by his express directions. A receipt of money by a party’s agent, fully authorized to receive it, is for the purposes of this action a receipt by himself.
The defendant claims, secondly, that the money was paid under a mere mistake of law, and therefore not recoverable. The facts are that this judgment was recovered before a justice of the peace against Warner. He appealed, but omitted to file an affidavit as required by the Act of 1867. The Superior Court decided that the appeal was void, and erased the case from the docket. The justice thereupon, treating the appeal as a nullity, issued execution. Mr. Warner, to prevent the sale of his property on the execution, paid the amount of it to the officer. The execution was therefore issued with apparent regularity, and the money was paid by the compulsion of legal process, and not paid voluntarily.
This court afterward reversed the decision of the Superior Court, 36 Conn., 357, thus deciding that the appeal was valid. *120The execution had therefore been erroneously issued by the justice. In respect to the money paid upon it by Mr. Warner, the case stands upon similar grounds as money paid on a judgment afterward reversed. Such money has often been held to be recoverable in an action for money had and received. It may indeed be recovered as damages on the writ of error by which the judgment is reversed. But if not so recovered, the appropriate means is by assumpsit. 2 Greenl. Ev., § 121; Green v. Stone, 1 Harr. & Johns., 405.
We therefore advise the Superior Court that there is no error in the judgment of the city court complained of.
In this opinion the other judges concurred.